Case 9:21-cv-80343-DMM Document 1 Entered on FLSD Docket 02/17/2021 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                Civil Case Number: ________________

                                                     :
  Ashley Brooke Nolan,                               :
                                                     :
                          Plaintiff,                 :
  vs.                                                :
                                                     :
  Global Trust Management LLC,                       :
                                                     :
                          Defendant.                 :
                                                     :
                                                     :

                                            COMPLAINT

          For this Complaint, the Plaintiff, Ashley Brooke Nolan, by undersigned counsel, states as

  follows:

                                            JURISDICTION

          1.      This action arises out of Defendant’s repeated violations of the Fair Debt

   Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) in its illegal efforts to collect a

   consumer debt.

          2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

          3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

   Defendant transacts business in this District and a substantial portion of the acts giving rise to

   this action occurred in this District.

                                               PARTIES

          4.      The Plaintiff, Ashley Brooke Nolan (“Plaintiff”), is an adult individual residing in

  Boynton Beach, Florida, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3)

  and 559.55(2).
Case 9:21-cv-80343-DMM Document 1 Entered on FLSD Docket 02/17/2021 Page 2 of 5




        5.       The Defendant, Global Trust Management LLC (“Global”), is a Massachusetts

  business entity with an address of 5840 West Cypress Street, Tampa, Florida 33607, operating

  as a collection agency, and is a “debt collector” as the term is defined by 15 U.S.C. § 1692a(6)

  and is a “creditor” as defined in 559.55(3).

                       ALLEGATIONS APPLICABLE TO ALL COUNTS

    A. The Debt

        6.       The Plaintiff allegedly incurred a financial obligation (the “Debt”) to an original

  creditor (the “Creditor”).

        7.       The Debt arose from services provided by the Creditor which were primarily for

  family, personal or household purposes and which meets the definition of a “debt” under 15

  U.S.C. § 1692a(5).

        8.       The Debt was purchased, assigned or transferred to Global for collection, or

  Global was employed by the Creditor to collect the Debt.

        9.       The Defendant attempted to collect the Debt and, as such, engaged in

  “communications” as defined in 15 U.S.C. § 1692a(2).

    B. Global Engages in Harassment and Abusive Tactics

        10.      On or around February 20, 2020, Global called Plaintiff’s mother in an attempt to

  collect the Debt from Plaintiff.

        11.      Plaintiff’s mother is in no way associated with the Debt or responsible for its

  repayment.

        12.      Global did not ask Plaintiff’s mother to confirm or correct Plaintiff’s location

  information.




                                                   2
Case 9:21-cv-80343-DMM Document 1 Entered on FLSD Docket 02/17/2021 Page 3 of 5




           13.   Global identified its employer’s name to Plaintiff’s mother, when not expressly

  asked.

           14.   Global provided Plaintiff’s mother with a call back number for Plaintiff to return

  the call to Global.

           15.   Global advised Plaintiff’s mother that the call was regarding an application

  Plaintiff filled out, which was false and misleading, in an attempt to induce Plaintiff to call

  Defendant back regarding the Debt.

    C. Plaintiff Suffered Actual Damages

           16.   The Plaintiff has suffered and continues to suffer actual damages as a result of the

  Defendant’s unlawful conduct.

           17.   As a direct consequence of the Defendant’s acts, practices and conduct, the

  Plaintiff suffered and continues to suffer from humiliation, anger, anxiety, emotional distress,

  fear, frustration and embarrassment.

                                              COUNT I

                    VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

           18.   The Plaintiff incorporates by reference all of the above paragraphs of this

  Complaint as though fully stated herein.

           19.   The Defendant’s conduct violated 15 U.S.C. § 1692b(1) in that Defendant

  contacted third parties and failed to confirm or correct location information.

           20.   The Defendant’s conduct violated 15 U.S.C. § 1692b(1) in that Defendant

  identified its employer, when not expressly requested.




                                                   3
Case 9:21-cv-80343-DMM Document 1 Entered on FLSD Docket 02/17/2021 Page 4 of 5




        21.     The Defendant’s conduct violated 15 U.S.C. § 1692c(b) in that Defendant

  communicated with individuals other than the Plaintiff, the Plaintiff’s attorney, or a credit

  bureau.

        22.     The Defendant’s conduct violated 15 U.S.C. § 1692d in that Defendant engaged

  in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

  connection with the collection of a debt.

        23.     The Defendant’s conduct violated 15 U.S.C. § 1692e in that Defendant used false,

  deceptive, or misleading representation or means in connection with the collection of a debt.

        24.     The Defendant’s conduct violated 15 U.S.C. § 1692e(10) in that Defendant

  employed false and deceptive means to collect a debt.

        25.     The Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used

  unfair and unconscionable means to collect a debt.

        26.     The foregoing acts and omissions of the Defendant constitute numerous and

  multiple violations of the FDCPA, including every one of the above-cited provisions.

        27.     The Plaintiff is entitled to damages as a result of Defendant’s violations.

                                      PRAYER FOR RELIEF

        WHEREFORE, the Plaintiff prays that judgment be entered against the Defendant:

                    1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);

                    2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A);

                    3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C. §

                        1692k(a)(3); and

                    4. Such other and further relief as may be just and proper.

                        TRIAL BY JURY DEMANDED ON ALL COUNTS



                                                  4
Case 9:21-cv-80343-DMM Document 1 Entered on FLSD Docket 02/17/2021 Page 5 of 5




  Dated: February 17, 2021

                                    Respectfully submitted,

                                    By /s/ Matthew Fornaro

                                    Matthew Fornaro, Esq.
                                    Florida Bar No. 0650641
                                    11555 Heron Bay Boulevard, Suite 200
                                    Coral Springs, FL 33076
                                    Telephone: (954) 324-3651
                                    Facsimile: (954) 248-2099
                                    E-mail: mfornaro@fornarolegal.com




                                       5
